A letter was received from Elbridge Gerry, Esq., one of the representatives from Marblehead, stating that he had removed to Cambridge, and requesting the opinion of the house, whether his removal was a “ disqualifying circumstance.” The communication was referred to a committee, who reported, “that, having examined the constitution, they can find nothing in the same incompatible with the said Gerry’s serving the town of Marblehead, as their representative, the remainder of the present year, his having removed to Cambridge notwithstanding.” The report was agreed to.1

 7 J. H. 195.